Citation Nr: 0616827	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetic neuropathy, 
claimed as chronic night pain due to exposure to cold weather 
in service.

2. Entitlement to service connection for extreme sensitivity 
to cold, claimed as due to exposure to cold weather in 
service.

3. Entitlement to service connection for arthritis of the 
feet and hands, claimed as due to exposure to cold weather in 
service.

4. Entitlement to service connection for chronic toenail 
fungal infection, claimed as due to exposure to cold weather 
in service.

5. Entitlement to service connection for cracking and 
discolored legs, claimed as due to exposure to cold weather 
in service.

6. Entitlement to service connection for residuals of 
frostbite.

7. Entitlement to service connection for hepatitis C. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
January 1953.  He earned the Korean Service Medal with two 
Bronze Stars and the Combat Infantryman Badge.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied the veteran's 
claims seeking entitlement to service connection for the 
seven claimed disabilities listed on the title page.  In a 
February 2004 decision, the Board denied all seven service 
connection claims; however, on November 30, 2004, the United 
States Court of Appeals for Veterans Claims (CAVC) vacated 
the Board's decision.  

Entitlement to service connection for arthritis of the hands 
and feet, for toenail fungal infection, and for hepatitis C 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  


FINDINGS OF FACT

1. The veteran had combat service and exposure to cold 
weather in Korea.

2.  There is no medical evidence of a relationship between 
active service and diabetic neuropathy, nor is there any 
medical evidence of a relationship between active service and 
cracking and discolored legs.  

3.  There is no medical evidence of a diagnosis of cold 
sensitivity or of cold injury residuals.  


CONCLUSION OF LAW

Neither diabetic neuropathy, cold sensitivity, cracking and 
discolored legs, nor residuals of frostbite was incurred in 
service, nor may any organic disease of the nervous system be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim for service connection for 
various disorders claimed due to frostbite and for hepatitis 
C, claimed due to exposure to bodily fluids.  VA provided a 
rating decision, a statement of the case, and supplemental 
statements of the case (SSOCs).  VA sent notice letters in 
February 2001 and in March 2005.  These documents provided 
notice of the law and governing regulations as well as the 
reasons for the determination made regarding the claims.  
These documents informed the veteran of what evidence is 
needed to substantiate the claims.  The letters also told 
what evidence the veteran should submit and what evidence VA 
would try to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file.  All 
identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In written correspondence received from 
the veteran in March 2005, he indicated that he did not have 
additional evidence to submit in support of his claims.    

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, because service connection is being 
denied, no disability rating or effective date will be 
assigned and there is no possibility of unfair prejudice to 
the veteran.  



Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

As a general matter, service connection requires evidence of: 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service; and, (3) a relationship 
or nexus between the current disability and any injury or 
disease incurred during service.  Pond v. West, 12 Vet. App. 
341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

Service connection may be granted on a presumptive basis for 
certain chronic diseases when the disease is manifested to a 
compensable degree within a designated period of time after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2003).  Chronic disabilities for which presumptive service 
connection could be awarded include organic disease of the 
nervous system.  

A combat veteran's assertion of an event during combat is 
presumed true, if consistent with the time, place and 
circumstances of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
interpreted 38 U.S.C.A. § 1154(b) to mean that 38 U.S.C.A. 
§ 1154(b) creates a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected and 
lightens the burden of a veteran who seeks benefits for an 
alleged service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service. However, the CAVC has held that a veteran 
still has to provide the required nexus between the in-
service occurrence of an event and a current disability.  
Wade v. West, 11 Vet. App. 302 (1998).

Congress specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. § 1110 
(West 2002).  In the absence of proof of a present disability 
(and of a nexus between that disability and service), there 
can be no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Diabetic Neuropathy

The service medical records (SMRs) are presumed destroyed in 
a fire at the National Personnel Records Center (NPRC).  Of 
record, however, is a separation examination report dated in 
January 1953, which is negative for neuropathy or any other 
claimed disorder.  A July 1999 cold injury examination report 
reflects that the veteran reported that he froze one night in 
a foxhole in Korea.  Thus, the examiner considered exposure 
to very cold weather in Korea, but nonetheless offered a 
negative opinion.  The July 1999 VA physician felt that if 
the veteran had an actual cold injury, then diabetic 
neuropathy could be worsening the symptoms from the cold 
injury.  No symptom of cold injury was found, however.  All 
symptoms that the veteran reported were attributed to other 
health problems.  Likewise, later examiners also attributed 
any current symptom to other sources.  

A July 2001 VA feet examination report notes peripheral 
neuropathy from the knees distally, likely due to a 
combination of diabetes mellitus and peripheral vascular 
disease.  The examiner believed that the veteran did sustain 
mild frostbite in Korea, but with no resulting tissue damage.  
The peripheral vascular disease symptoms included subjective 
coolness to touch, mild numbness, mild lower extremity edema, 
and loss of hair of the lower legs.  The physician concluded 
that none of those symptoms was caused by cold exposure.  

In the Joint Motion for Remand (hereinafter, the Joint 
Motion), the parties requested that the Board reweigh the 
evidence for diabetic neuropathy, readjudicate the claim, and 
provide adequate reasons and bases.  Upon reweighing the 
evidence, the Board finds no competent medical evidence that 
tends to relate diabetic neuropathy to active service.  The 
medical evidence attributes neuropathy to non-service-
connected disease.

Concerning the veteran's claim of a link between current 
symptom and exposure to cold in Korea, competent lay evidence 
is defined as that evidence which does not require 
specialized education, training, or experience.  38 C.F.R. 
§ 3.159(a)(2).  The veteran may competently report the date 
of onset of symptoms.  He may not, however, competently offer 
a diagnosis of diabetic neuropathy, as only those who have 
specialized training and knowledge are competent to render 
such an opinion.  38 C.F.R. § 3.159(a)(1); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

There is no medical evidence that tends to relate diabetic 
neuropathy to active service or to a service-connected 
disability.  After considering all the evidence of record, 
the Board finds that the preponderance of it is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for service connection for diabetic neuropathy is 
therefore denied.  


Cold Sensitivity

A July 1999 VA examination report reflects that the veteran 
denied having any cold sensitization, although he reported 
that when he formerly lived up north, his hands and feet 
became painful in cold weather.  There is no evidence of a 
current disorder manifested by cold sensitivity.  There must 
be a current disability in order to have a viable claim.  
Brammer, supra.  The veteran himself is unqualified to offer 
a diagnosis of cold sensitivity, although he may report a 
clearly observable symptom.  Espiritu, supra.  

The Board must deny entitlement to service connection for 
cold sensitivity because there is no competent medical 
evidence of a diagnosis of this condition.  After considering 
all the evidence of record, the Board finds that the 
preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for cold sensitivity is therefore 
denied.  

Cracked and Discolored Legs

The January 1953 separation examination report is negative 
for any leg or skin disorder.  A July 1999 cold injury 
examination report reflects that the veteran denied having 
any tissue loss or peeling of skin of the body.  The veteran 
had normal skin texture and temperature.  A July 2001 feet 
examination report notes that there is evidence of peripheral 
vascular disease.  The signs and symptoms included loss of 
hair, dependent edema, and coolness to touch.  The examiner 
attributed peripheral neuropathy and peripheral vascular 
disease to diabetes mellitus and clearly dissociated any 
current symptom from a history of cold exposure.  

In the Joint Motion, the veteran made no argument concerning 
service connection for cracking and discolored legs.  The 
veteran has not provided evidence of continuity of symptoms 
of cracking and discolored legs dating back to active service 
and there is no medical evidence tending to relate any 
current leg symptom to cold exposure during active service, 
or otherwise to any event of active service.  The veteran's 
own opinion on the etiology of cracking and discolored legs 
cannot be afforded any weight.  Espiritu, supra. 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for cracking and discolored legs is 
therefore denied.  

Residuals of Frostbite

In the Joint Motion, the veteran omitted any mention of this 
claim.  He has not reported any continuous symptom since 
active service that has not been addressed elsewhere in this 
decision.  A VA examiner found that there was no tissue loss 
or numbness of an affected extremity.  Thus, the claim of 
residuals of frostbite lacks evidence of a current 
disability.  After considering and reweighing all the 
evidence of record, the Board finds that the preponderance of 
it is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  Entitlement to service 
connection for residuals of frostbite must be denied.  


ORDER

Service connection for diabetic neuropathy, cold sensitivity, 
cracked and discolored legs, and frostbite residuals is 
denied.


REMAND

VA's duty to assist the veteran includes obtaining an opinion 
as to whether there is a relationship between a claimed 
disability and active service.  Horowitz v. Brown, 5 Vet. 
App. 217 (1993).  

Arthritis of the Hands and Feet

38 C.F.R. § 4.104, Diagnostic Code 7122 requires that 
osteoarthritis in a part affected by a service-connected cold 
injury be rated 20 or 30 percent disabling.  This implies 
that osteoarthritis can be attributed to cold injury.  

Prior to adjudication, it would be helpful if the examiner 
who performed the July 26, 2001, cold injury protocol 
examination would review the pertinent facts and offer an 
opinion addressing whether it is at least as likely as not 
(50 percent or greater probability) that exposure to cold 
weather in Korea has aggravated any arthritis of the hands 
and/or feet.  Aggravation includes causing earlier onset or 
worsening of arthritis.  

Chronic Toenail Fungus

The Joint Motion contains no argument concerning toenail 
fungus (onychomycosis); however, in February 2000, the 
veteran's Mother reported that the veteran's toenails have 
been gray/brown since returning from active service.  Because 
this provides at least some lay evidence of continuous 
symptoms dating back to active service, a medical opinion is 
warranted.  

Hepatitis C

The veteran alleges exposure to blood and body fluids during 
combat in Korea and asserts that this might have caused 
hepatitis C.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The AMC must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for an opinion by the VA 
physician who performed the July 2001 
cold injury protocol examination.  If the 
VA physician is no longer available, 
another appropriate VA specialist should 
be requested to provide the opinion.  In 
this regard, the physician is asked to 
review the pertinent reports and offer an 
opinion addressing whether it is at least 
as likely as not (50 percent or greater 
probability) that exposure to cold 
weather in Korea has aggravated any 
arthritis of the hands and/or feet.  
Aggravation includes causing earlier 
onset or worsening of arthritis.  If the 
examiner finds that additional 
examination is necessary in order to 
provide the opinion, such examination 
should be scheduled and conducted.  Any 
conclusion should be set forth in a 
legible report.  If any question cannot 
be answered, the examiner should state 
the reason.  If the physician is 
unavailable, a qualified substitute may 
be used.  

3.  The AMC should make arrangements for 
the veteran to undergo a dermatology 
examination.  The dermatologist is asked 
to elicit a complete history of toenail 
fungus symptoms from the veteran, examine 
his feet, and offer an opinion addressing 
whether it is at least as likely as not 
(50 percent or greater probability) that 
onychomycosis is related to active 
service.  Any conclusion should be set 
forth in a legible report.  If any 
question cannot be answered, the examiner 
should state the reason.

4.  The AMC should make arrangements for 
an examination of the veteran by an 
appropriate specialist in liver 
disorders.  The claims folder should be 
made available to the examiner prior to 
the examination and the examiner should 
acknowledge such review of pertinent 
evidence in the examination report.  All 
indicated tests and studies should be 
performed.  The physician is asked to 
review the pertinent reports and offer an 
opinion addressing whether it is at least 
as likely as not (50 percent or greater 
probability) that exposure to blood and 
body fluids in Korea has caused hepatitis 
C.  Any conclusion should be set forth in 
a legible report.  If any question cannot 
be answered, the examiner should state 
the reason.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2005).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


